Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement is dated as of June 9, 2008, by and between Rockwell
Collins, Inc., a Delaware corporation (“RC”), and Rockwell Collins Simulation &
Training Solutions LLC, a Delaware limited liability company wholly owed by RC
(“RC Simulation”), on the one hand, and Evans & Sutherland Computer Corporation,
a Utah corporation (“E&S”), on the other.  Each of RC, RC Simulation and E&S is
a “Party,” and collectively are the “Parties.”

 

WHEREAS, RC, RC Simulation and E&S entered into a Laser Projection Systems
Agreement Between Rockwell Collins, Inc., Rockwell Collins Simulation & Training
Solutions LLC and Evans & Sutherland Computer Corporation (the “Systems
Agreement”), RC Simulation and E&S entered into a Laser Projection System Supply
Agreement (the “Supply Agreement”) and RC, E&S and U.S. Bank National
Association (the “Escrow Agent”) entered into an Escrow Agreement (the “Escrow
Agreement”), each dated as of May 26, 2006 (collectively, the “Agreements”);

 

WHEREAS, certain disputes have arisen between the Parties with respect to the
performance of their respective obligations under the Systems Agreement, the
Supply Agreement and the Escrow Agreement (the “Disputes”);

 

WHEREAS, the Parties desire to fully and finally resolve the Disputes and all of
the claims now or previously asserted (or which could have been asserted) in
connection with the Agreements;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:

 

1.         RC will cause to be paid to E&S the amount of US $1,050,000, as noted
in paragraph 2, infra.

 

2.         Not later than the close of business on the date this Settlement
Agreement is executed, RC and E&S will issue a joint instruction (in the form of
Attachment 1 hereto) to the Escrow Agent, as defined in the Escrow Agreement, to
disburse (i) US $1,050,000 from the Escrow Fund, as defined in the Escrow
Agreement to E&S; and (ii) the balance of the Escrow Fund to RC within two
(2) business days of the Escrow Agent’s receipt of the joint instruction.

 

3.         The date of the disbursements from the Escrow Fund to E&S and RC
shall be deemed to be the “Closing Date.”

 

1

--------------------------------------------------------------------------------


 

4.         Effective on the Closing Date, the Systems Agreement and Supply
Agreement will be terminated and of no further force or effect.

 

5.         Effective on the Closing Date, the Parties release and discharge each
other, and their respective current and former parents, subsidiaries, controlled
affiliates, officers, directors, employees and agents (collectively, the
“Released Parties,” and each a “Released Party”), from any and all known or
unknown claims or causes of action that any of them may have, had, now have or
could have had, arising out of or relating to the Agreements or the transactions
or occurrences contemplated thereby, including the matters briefed and submitted
on May 23, 2008 to Judge Richard Neville, as mediator.

 

6.         Not later than the close of business on the date this Settlement
Agreement is executed , E&S and RC Simulation shall jointly give written notice
to EscrowTech International, Inc. (in the form of Attachment 2 hereto)
terminating, effective as of the Closing Date, the Technology Escrow Agreement
by and between E&S, RC Simulation and EscrowTech International, Inc., dated
May 26, 2006 (the “Technology Agreement”), and instructing EscrowTech
International, Inc. to promptly return all of the Deposit Materials, as defined
in the Technology Agreement, to E&S.

 

7.         The Parties mutually acknowledge and agree that (i) this settlement
represents the resolution of disputed claims, and shall not and does not
constitute an admission of any fault, liability, wrongdoing, or neglect on the
part of RC, RC Simulation, E&S, any Released Party, or any of the Released
Parties’ current or former affiliates, officers, directors, employees, or
agents, all of which is expressly denied; and (ii) the fact of this settlement
shall not be admissible in evidence as proof of any admission of fault,
liability, wrongdoing, or neglect on the part of RC, RC Simulation, E&S, any
Released Party, or any of the Released Parties’ current or former affiliates,
officers, directors, employees, or agents, all of which is expressly denied.

 

8.         Each Party acknowledges that it has relied wholly upon its own
judgment, belief, understanding, and knowledge respecting the existence, nature,
and extent of each actual or potential claim or cause of action (including
unknown claims) which is released under this Settlement Agreement, and that it
has not been influenced to any extent in entering into this Settlement Agreement
by any representations or statements regarding any such claim or cause of action
made by any of the other Parties.  Each Party acknowledges that it is executing
and delivering this Settlement Agreement after having received from independent
legal counsel of its own choosing legal advice as to its rights hereunder and
the legal effect hereof, to the extent each Party deemed appropriate.  All prior
discussions, negotiations, and agreements are superseded by this Settlement
Agreement.

 

2

--------------------------------------------------------------------------------


 

9.         Each Party represents and warrants that it is duly authorized to
enter into and execute this Settlement Agreement and that the person executing
the Settlement Agreement on behalf of such Party has the authority to do so.

 

10.       This Settlement Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be fully performed in Delaware.  It may not be modified
or terminated except in writing signed by the Parties.

 

11.       The Parties agree that each will bear its own costs, expenses, and
attorneys’ fees incurred in connection with the Agreements and the Dispute.

 

12.       Any dispute, claim or controversy arising under or in connection with
this Settlement Agreement (“Dispute”) shall be finally settled by binding
arbitration under the CPR Non-Administered Arbitration Rules.  There shall be
three arbitrators.  The arbitration shall be conducted in the City of New York. 
Judgment upon the award may be entered by any court having jurisdiction.

 

13.       The Parties shall make no public comments or disclosure concerning the
merits of the Dispute or this Settlement Agreement, other than to state that the
Dispute has been resolved to the Parties’ mutual satisfaction.  In addition, the
Parties may make disclosure regarding the terms of this Settlement Agreement to
their attorneys, auditors, tax advisors, and tax authorities or as they may be
compelled or required by law, regulation or formal legal process, or as they
reasonably and in good faith determine may be required to comply with the
federal securities laws or the rules of any stock market or exchange.

 

3

--------------------------------------------------------------------------------


 

14.       This Settlement Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which taken together
shall be deemed to be one and the same instrument.  This Settlement Agreement
may be executed by facsimile signature.

 

IN WITNESS WHEREOF, the undersigned have caused this Settlement Agreement to be
executed and delivered by their officers thereunto duly authorized as of the
date first above written.

 

 

Evans & Sutherland Computer Corporation

Rockwell Collins, Inc.

A Utah corporation

A Delaware corporation

 

 

By

/s/ David Bateman

 

By

/s/ Kent L. Statler

 

David Bateman

 

Kent L. Statler

 

 

 

 

Its:

President and Chief Executive Officer

 

Its:

President, Rockwell Collins Services

 

 

 

 

Dated:

June  9, 2008

 

Dated:

June  9, 2008

 

 

 

 

 

Rockwell Collins Simulation & Training
Solutions LLC

 

A Delaware limited liability company

 

 

 

 

By

/s/ Kent L. Statler

 

 

 

Kent L. Statler

 

 

 

 

 

 

Its:

Chairman and President

 

 

 

 

 

 

Dated:

June  9, 2008

 

4

--------------------------------------------------------------------------------